•           •           •     
  •          •         •



 
MEMORANDUM OPINION
 
No. 04-10-00203-CR

IN RE Joshua MAXWELL

Original Mandamus Proceeding


PER CURIAM
 
Sitting:            Karen Angelini, Justice
Rebecca Simmons, Justice
Marialyn Barnard, Justice
 
Delivered and Filed: April 7, 2010 

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF JURISDICTION
            On March 10, 2010, Erica Haywood filed a petition for writ of mandamus, seeking an
emergency stay of execution, commutation of sentence, etc. with regard to “Joshua Maxwell, Joshua
Maxwell, Henry Skinner, and others.”  This court has determined that it lacks jurisdiction over
relator’s petition.  See Tex. Code Crim. Proc. Ann. art. 4.03 (Vernon 2005) (providing “[t]he
Courts of Appeals shall have appellate jurisdiction coextensive with the limits of their respective
districts in all criminal cases except those in which the death penalty has been assessed.”). 
Therefore, the petition is DISMISSED FOR LACK OF JURISDICTION.  Tex. R. App. P. 52.8(a).
PER CURIAM

DO NOT PUBLISH